Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 2/3/20, is a national stage entry of PCT/IB2018/055812, filed on 8/2/18. PCT/IB2018/055812 claims priority to prov. app 62540617, filed on 8/3/17. The effective filing and priority date of the claims is 8/3/17.

Status of Claims and Response to Restriction Requirement
Claims 1-20 are pending as of the response filed on 6/22/21. Claim 21 has been canceled. Applicant’s election of invention II, claims 1-18 in the reply filed on 6/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The restriction is made final.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/21.
Claims 1-18 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ et. al., WO 2018195455 A1 (publ. 10/25/2018; provisional application filing date 4/20/2017, provides .
The instant claims are drawn to a method of augmenting psychotherapeutic intervention comprising administering 3-methylmethcathinone (3-MMC) to a subject undergoing psychotherapeutic intervention.
Russ teaches methods of identifying a subject likely to have a positive therapeutic response to a psychedelic agent, and administering a psychedelic agent to a subject to improve mental or physical well-being, for treating stress, anxiety, addiction, depression, a psychological disorder, or compulsive behavior (Title & Abstract; p. 1, lines 30-41). Russ teaches the psychedelic agent as a 5-HT2A agonist, a dissociative agent, or an empathogenic agent (p. 2, lines 1-11). Russ teaches an embodiment wherein the psychedelic agent is administered in conjunction with psychotherapy, wherein the subject is being treated with, has been treated with, or is going to be treated with psychotherapy (p. 3, lines 11-14). Psychotherapy is taught by Russ to include existential, humanistic, or self-actualization therapy (p. 3, lines 15-18; p. 18, lines 8-16). Psychological disorders are taught to be a condition characterized by a disturbance in emotional or behavioral regulation (e.g., emotional distress), and include addiction, depression, anxiety disorders, social phobia, obsessive compulsive disorder (OCD), acute stress disorder, post-traumatic stress disorder, panic disorder, trichotillomania, and generalized anxiety disorder, among others (p. 3, line 21-p. 4, line 2; p. 13, lines 8-29). Russ teaches treatment to encompass amelioration of the condition or one or more symptoms to improve the condition of the patient (p. 17, line 30-p. 18, line 4). As Russ teaches treatment to improve symptoms of the condition and well-being, it would have been prima facie obvious that 
Russ doesn’t teach 3-MMC.
Adamowicz teaches 3-MMC as a popular, new psychoactive substance that is of the cathinone drug class (Abstract; p. 272, 1st para). Adamowicz teaches 3-MMC to commonly be orally ingested or snorted, with repeated administrations in a single session very common (p. 272, 2nd para-p. 273, left col., top para). Adamowicz teaches self reported doses of 3-MMC to range from 50-500 mg., with many users repeating administration to prolong a euphoric experience (p. 273, left col., top para). Adamowicz further teaches 3-MMC ingestion to provide feelings of euphoria, excitement, and feeling of empathy (e.g., empathogenic), with users claiming that the effects of 3-MMC are less severe compared to MDMA and mephedrone, and therefore preferable (p. 273, left col., 2nd para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject in need of psychotherapy comprising administering the psychoactive, 3-MMC, in conjunction with psychotherapy intervention, in view of the combined teachings of Russ and Adamowicz. Russ teaches treating a subject in need of treatment for a psychological condition or disorder comprising administering a psychedelic agent in conjunction with psychotherapy intervention, wherein the disorder to be treated includes depression, anxiety disorders, generalized anxiety disorder, PTSD, social phobia, among others. Russ further teaches administering the psychedelic agent to a subject who is about to undergo, is currently undergoing, or has undergone psychotherapy intervention; therefore, it would have been prima facie obvious to have administered a psychedelic agent to the subject before . 

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et. al., US 20120108510 A1 (publ. 5/3/2012), in view of Motbey et. al., Addiction Biology, vol. 17, pp. 409-422, publ. 2011; and further in view of Adamowicz et. al., J. Analytical Tox., vol. 40, pp. 272-276, publ. 3/17/2016. 
Young teaches methods of using compounds that increase oxytocin release, including melanocortin receptor agonists, for treating or reducing the severity of psychotherapeutic or social, or mental health disorders and conditions, and using these compounds in conjunction with psychotherapy or behavioral therapy to improve emotional recovery (Title & Abstract; para [0002]). Young teaches psychological counseling or behavioral therapy to be used in the treatment of psychological disorders such as addictions, OCD, PTSD, anxiety disorders, in addition to others, however, these conditions are difficult to treat and often result in relapse (para [0003-0004]). Young teaches drugs that stimulate oxytocin release will enhance trust, empathy, and social cognitive function during behavioral therapy or counseling sessions, increasing the efficacy of such sessions (para [0016-0017]). Young teaches an embodiment wherein the oxytocin releasing agent is the drug MDMA (para [0026]). Young teaches specific embodiments wherein the oxytocin stimulating drug can be administered within one month, week, or one day of a psychotherapy session, such as before the session or during the session (para [0020]). Psychiatric disorders to be treated include depression, bipolar depression, anxiety disorders, panic, OCD, addiction, PTSD, and other disorders, including depression wherein the symptoms cause distress (para [0022], [0052]). Young teaches administering a therapeutically effective amount of the oxytocin releasing agent, which is defined as an amount sufficient to reduce the number of therapy visits needed to treat a condition, or to alleviate the 
Young doesn’t teach 3-MMC. 
Motbey teaches 4-methylmethcathinone, or MMC, as a derivative of cathinone used as a psychostimulant, having similarities to MDMA with respect to empathogenic/entactogenic properties (Abstract; p. 409, 1st para; p. 418, left col., 1st para). Motbey teaches MMC was found to induce a substantial c-Fos response in the supraoptic nucleus, which is an oxytocin synthesizing area, and other evidence indicates oxytocin release to be associated with the prosocial effects of MDMA (p. 419, left col., 1st-2nd para). 
st para). Adamowicz teaches 3-MMC to commonly be orally ingested or snorted, with repeated administrations in a single session very common (p. 272, 2nd para-p. 273, left col., top para). Adamowicz teaches self reported doses of 3-MMC to range from 50-500 mg., with many users repeating administration to prolong a euphoric experience (p. 273, left col., top para). Adamowicz further teaches 3-MMC ingestion to provide feelings of euphoria, excitement, and feeling of empathy (e.g., empathogenic), with users claiming that the effects of 3-MMC are less severe compared to MDMA and mephedrone, and therefore preferable (p. 273, left col., 2nd para). 3-MMC and 4-MMC are cathinone derivatives that are positional isomers of each other, differing only by the point of substitution of the methyl group on the phenyl ring (p. 272, 1st para; p. 273, Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have augmented or enhanced psychotherapeutic intervention comprising administering 3-MMC to a subject undergoing psychotherapy, in view of the combined teachings of Young, Motbey, and Adamowicz. Young teaches methods of using compounds that stimulate oxytocin release for treating or reducing the severity of psychotherapeutic or social disorders, and using these compounds in conjunction with psychotherapy or behavioral therapy. Young further teaches the administration of such compounds enhances the effectiveness of psychotherapy, and includes MDMA as an oxytocin releasing agent. Motbey teaches MMC as a derivative of cathinone, and to be used as a psychostimulant, having similar effects to the drug MDMA. Motbey also suggests MMC to have activity as an oxytocin release agent. Adamowicz teaches 3-MMC and MMC as cathinone derivatives with close structural 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Thus, one of ordinary skill in the art would have found it prima facie obvious to have enhanced or augmented psychotherapy intervention in a subject comprising administering 3-MMC, with the reasonable expectation that due to its structural similarity to MMC, this compound would have stimulated oxytocin release. One of ordinary skill in the art would have found it prima facie obvious to have administered 3-MMC before, during, and/or after psychotherapy, 

Information Disclosure Statement
The IDS filed on 5/4/20 has been considered. 

Conclusion
Claims 1-18 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627